Citation Nr: 1433777	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned in January 2013.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  An in-service stressor responsible for any PTSD has not been corroborated.

2.  The Veteran's psychiatric disability, to include PTSD, is not etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See September 2010 letter.  This letter specifically asked the Veteran for additional information regarding his claimed in-service assault and informed him of the types of evidence from alternate sources that could be used to corroborate his account.  See 38 C.F.R. § 3.304(f)(5).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for psychiatric symptoms or an in-service sexual assault.  In the September 2010 letter, the Veteran was asked to provide additional details regarding his reported assault, such as a date range within which it occurred.  The Veteran has not submitted that information and therefore VA cannot attempt to corroborate his account.  Similarly, he has stated that he did not tell anyone of this incident for several decades and therefore has no corroborating lay evidence to submit.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to submit additional corroborating evidence or the information necessary for VA to search for such evidence has thwarted any attempts to confirm his account.  Moreover, the post-service evidence does not indicate any complaints or treatment referable to PTSD or any other psychiatric condition until several decades following separation.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the etiology of the disability.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

During the pendency of this appeal, the Veteran has been diagnosed with depressive disorder, depression, and PTSD.

The Veteran's service treatment records, including his June 1965 separation examination are silent with regard to psychiatric complaints.  The Veteran's current claim is based on an incident in which he contends he was sexually assaulted in service by a sergeant major.  Specifically, he contends that when he was 20 years old, he was assaulted in the sergeant major's vehicle after they had been drinking.  The Veteran states that he reported this incident to his first sergeant.  The Veteran testified that the first sergeant said the battalion commander would never see the report because his clerk was a friend of the assailant's.

When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See id.  Examples of behavior changes that may constitute credible evidence of the stressor.  See id.  

As noted previously, the Veteran was informed of this in the September 2010 notice letter.  Despite this, he did not identify or submit any additional evidence in support of his claim.  

The Board first notes that the service records do not contain any report by the Veteran of the alleged sexual assault.  The Board draws no inference from this concerning whether the assault occurred, see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013), but mentions this only in the context of addressing the Veteran's specific contention that he did report the incident to a superior.  

The Veteran has offered several examples of behavioral changes he contends suggest an assault occurred.  He testified that, following the assault, he stopped delivery reports to the assailant directly and began to send them through the mail.  His record does not contain any reference to this and he has not submitted any additional lay evidence of this behavioral change.  The Board has reviewed his service records and finds nothing suggestive of behavioral changes.  His service record shows consistently excellent marks for conduct and generally excellent marks for efficiency.  

According to his January 2013 testimony, he never told anyone outside of VA about the assault (other than one superior who advised him that his report would not make it to the commanding officer) and, first spoke of this to VA in an August 2004 statement submitted in conjunction with earlier back and knee claims.  Thus, the only evidence of an in-service assault is the Veteran's lay statements beginning nearly 40 years after his separation from service.  The Board notes that, where the stressor is not one involving combat, the Veteran's own statements concerning the occurrence of a stressor can not serve to establish that the stressor incident occurred.  Rather, corroboration is required.  The Veteran has not cooperated with attempts to corroborate his account.  The in-service stressor has not been corroborated by service records or other credible supporting evidence. 

Moreover, the medical records on file do not contain any opinion by a medical professional indicating that the Veteran has PTSD related to a personal assault in service.

For these reasons, the Board finds that there is no credible supporting evidence of an in-service stressful event which qualifies as a PTSD stressor.  

With respect to the psychiatric disabilities other than PTSD, none of the treating clinicians has linked those disorders to service.  There is no evidence of psychiatric disability in service or until decades after service.

The only evidence linking any psychiatric disability to service consists of the statements and testimony of the Veteran himself.  The Board finds, however, that determining the etiology of a psychiatric disability, particularly decades after service with multiple intervening stressful situations as documented in the treatment records, is not even remotely within the competency of a layperson.  Instead, it is a medical question, and as already noted, there is no medical evidence linking any psychiatric disorder to service.

The Board consequently finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for psychiatric disability, to include PTSD is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


